internal_revenue_service department of the treasury uil washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114855-99 date date legend decedent a_trust bank bank state state court court date date date dear we received your letter dated date requesting a ruling that the proposed modification of trust will not cause trust to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code this letter responds to your request plr-114855-99 decedent died testate on date in article of the will decedent created trust for the benefit of a a is entitled to income in quarterly or more frequent installment for life and upon a’s death the remainder of trust is to be divided into as many equal parts as there are children of a then living and issue of any deceased child of a one such share or part for each child and one in turn divided into equal parts for the issue collectively of any deceased child the shares for a’s issue who were born or will have been born after decedent’s death are to be distributed outright to them or if not living to their issue the shares for a’s issue who were living at decedent’s death are to be held in trust and after their death the remainder is to be distributed to their living issue or if none to the issue of decedent in each instance in equal shares per stirpes and not per capita article of decedent’s will provides that trust should at all times have at least trustees currently one of the trustees is bank in state on date bank in state resigned as a trustee of trust and bank in state was appointed pending court approval on date court in state approved the resignation of bank the appointment of bank as successor trustee and the removal of trust from state to state however court 2’s approval is conditioned on the trustees’ ability i to obtain similar approval from court in state and ii to obtain a private_letter_ruling from the internal_revenue_service confirming that the removal of trust from state to state will not cause trust to lose its gst exempt status you represented that no additions actual or constructive had been made to trust after date you also represented that the law of state would continue to govern the administration of trust and the validity construction and interpretation of the trust instrument in addition you represented that the only effect of the change in trust situs would be substantial savings in state_income_tax imposed at the trust level you have requested the following ruling the proposed resignation of bank as trustee in state followed by the proposed appointment of bank as trustee in state and the resulting change in situs of trust from state to state will not affect the current grandfathered or exempt status of trust and neither distributions from trust nor termination of trust will be subject_to the gst tax sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such plr-114855-99 termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distribution on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the generation-skipping_transfer_tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 ii b or c any trust in existence on date is considered an irrevocable_trust any amendment to a_trust that is exempt from the generation-skipping_transfer_tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of the trust based on the information submitted and the representations made we conclude that the proposed changes in trustees for trust and the change in situs of trust will not modify or otherwise change the quality value or timing of any powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of trust provided that trust continues to be governed by the laws of state therefore the proposed changes will not affect the gst exempt status of trust and plr-114855-99 neither distributions from trust nor termination of trust will be subject_to the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent christine e ellison sincerely christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
